Citation Nr: 0911668	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Service connection for a low back disorder.  

2.	Service connection for a skin disorder as secondary to 
medication used for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 12, 1987 to 
February 2, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    

In this decision, the Board will grant service connection for 
the Veteran's low back disorder.  The secondary service 
connection claim for a skin disorder, based on the service-
connected low back disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The medical evidence of record does not preponderate against 
the Veteran's claim that her current low back disorder 
relates to service.   


CONCLUSION OF LAW

The Veteran's low back disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).  




REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Veteran's Claim to Service Connection

The Veteran began active duty on November 12, 1987.  After 
only several weeks, she was discharged on February 2, 1988 as 
a result of a low back disorder.  Service treatment records 
show that the Veteran complained during service of chronic 
back pain, and of radiation into her lower extremities.    

The Veteran claimed service connection for a low back 
disorder in February 2005.  

The medical evidence of record supports the Veteran's claim 
that she has a current low back disorder.  See 38 C.F.R. 
§ 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999) (in 
general, to establish service connection for a disability, a 
claimant must submit medical evidence of a current 
disability, medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury).  
September 2005 VA magnetic resonance imaging (MRI) found disc 
changes (desiccation and protrusion) at L4-L5.  May 2006 
private records note low back pain with sciatica.  And VA and 
private medical evidence of record, dated between 1981 and 
2008, demonstrates that the Veteran has a congenital lower 
spine disorder known as spina bifida occulta.  

In the September 2005 rating decision on appeal, however, the 
RO denied the Veteran's claim.  For the reasons set forth 
below, the Board disagrees with that decision, and finds 
service connection warranted for a low back disorder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1153 (2002); 38 C.F.R. §§ 
3.303(a), 3.306 (2008).   

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2008), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the record shows that the Veteran underwent 
an enlistment medical examination in June 1987.  The 
examination report indicates that the Veteran's spine was 
noted as normal.  Moreover, no complaints related to the 
spine or back are noted on the examination report.  As such, 
the Veteran must be presumed to have entered active service 
with a sound lower back.  

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service - the second step necessary to rebut 
the presumption of soundness - a lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153 (West 2002).  

The record in this matter shows by clear and unmistakable 
evidence that, despite the findings of a normal back and 
spine on the enlistment examination report, the Veteran had a 
pre-service back disorder.  Private medical records dated 
from 1982 to 1985 indicate low back pain and a "partial 
sacralization of L5."  In medical records dated in June 
1987, produced in conjunction with the Veteran's enlistment 
examination, it is noted that the Veteran had a history of 
low back pain, had spina bifida at L5, and had large 
sacralization of lateral facet at L5.  These record also 
indicate that the Veteran may have injured her low back in 
1985 as a result of being hit by a car while riding her 
bicycle.  In a June 1987 enlistment report of medical history 
the Veteran noted "recurrent back pain," and indicated 
hospital treatment for a "bicycle-auto accident" in 
September 1985.  And the Veteran's statements of record since 
her February 2005 claim, to include her statements to medical 
personnel noted in medical examination reports of record, 
support the evidence of record showing the existence of a 
pre-service low back disorder.          

Nevertheless, the Board finds service connection warranted 
for a low back disorder.  The evidence does not show by clear 
and unmistakable evidence that the Veteran's low back 
disorder was not aggravated by service.  38 U.S.C.A. § 1111.  
In fact, with regard to this issue, the Board notes that the 
medical evidence of record is divided.

On the one hand, the January 1988 medical report addressing 
the Veteran's medical separation from service found that the 
Veteran's low back disorder was "not permanently service 
aggravated."  An August 2005 VA compensation examination 
report reflected a diagnosis of low back pain, noted a 
radiology report that found lumbar dextroscoliosis and 
transitional L5 vertebra, and found that service did not 
aggravate the Veteran's low back disorder.  This examiner 
noted moreover "significant emotional overlay."  In a 
subsequent opinion, this examiner stated that it was likely 
that the Veteran's congenital disorder - spina bifida occulta 
- was aggravated temporarily by service, but was likely not 
aggravated permanently by service.  A December 2006 VA 
compensation examination report reflects a diagnosis of lower 
spine degenerative changes.  This examiner found it less than 
likely that the Veteran's service permanently aggravated her 
low back disorder beyond normal progression.  This examiner 
also questioned the Veteran's credibility and claims to pain.  
The examiner stated that the Veteran's symptoms and observed 
restrictions in range of motion appeared out of proportion to 
informal observations, and to other objective examination 
findings and radiological findings.  In closing his opinion, 
the examiner stated that psychological and behavioral 
factors, including depression and anger at her perceived 
mistreatment, may have played a significant role in the 
Veteran's disability.  

On the other hand, other medical evidence of record supports 
the Veteran's claim that her service related to her current 
back disorder.  In letters dated in September 2005, February 
2006, and December 2006, the Veteran's private treating 
physician found service "most likely consistent" with her 
current back disorder and "probably" related to her current 
back disorder.  And a medical opinion from the Veteran's 
Health Administration (VHA opinion) tends to support the 
Veteran's claim to medical nexus.  This examiner - an 
orthopedic surgeon - noted the MRI findings of lumbar disc 
protrusion and desiccation, noted the Veteran's pre-service 
bicycle accident, and found that the Veteran's service 
aggravated an "acquired chronic low back disorder which 
preexisted service."   

The Board finds certain strengths and weaknesses with the 
medical evidence in favor of the Veteran's claim to 
aggravation, and with the evidence against her claim to 
aggravation.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive).  But the focus of the Board's inquiry is 
not on whether the medical evidence merely preponderates 
against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Rather, the focus is on whether the 
medical evidence of record comprises clear and unmistakable 
evidence against the Veteran's claim.  And on this very 
narrow issue, the Board finds the record clearly in the 
Veteran's favor.  Given the burdensome standard set forth 
under 38 U.S.C.A. § 1111, the Board cannot conclude that the 
evidence clearly and unmistakably shows that the Veteran's 
pre-service low back disorder was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b).  

In finding service connection warranted here, the Board has 
considered the evidence of record that the Veteran has a 
congenital disorder in her lower spine.  The Board notes that 
congenital or developmental disorders such as spina bifida 
occulta are not personal injuries or diseases and, therefore, 
generally may not be service connected as a matter of express 
VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  The 
Board may have found this prohibition controlling if the 
record demonstrated that spina bifida was the Veteran's sole 
pre-service disorder.  But the Board finds this provision to 
be of marginal significance in this matter given the evidence 
of record that prior to service the Veteran may have had 
other disorders - besides her congenital disorder - in her 
lower back.  Evidence dated as early as 1981 indicates the 
presence of muscle spasms in the lower back and, since 1985, 
indicates that the Veteran may have injured her back in an 
automobile accident.  


ORDER

Service connection for disc disease of the lower spine is 
granted.  


REMAND

As the Veteran is service-connected for a low back disorder, 
the Board finds additional medical inquiry necessary into 
whether the Veteran's skin disorder relates to her back 
disorder.  See 38 C.F.R. § 3.310.  Accordingly, the case is 
REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current skin disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current skin disorder relates to 
medication used to treat the Veteran's 
service-connected low back disorder.        

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


